UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJune 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from[] to[] Commission file number001-31392 PLURISTEM THERAPEUTICS INC. (Name of registrant as specified in its charter) Nevada 98-0351734 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) MATAM Advanced Technology Park, Building No. 20, Haifa, Israel (Address of principal executive offices) (Zip Code) Registrant's telephone number011-972-74-7107171 Securities registered pursuant to Section 12(b) of the Act: Title of each class Common Stock, par value $0.00001 Name of each exchange on which registered Nasdaq Capital Market Securities registered pursuant to Section 12(g) of the Act: None. (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes oNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes oNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). oYeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes oNox State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked prices of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 21,829,350 as of September 1, 2010 - 2 - TABLE OF CONTENTS PART I 5 Item 1. Business 5 Item1A. Risk Factors 10 Item1B. Unresolved Staff Comments 19 Item 2. Properties 19 Item 3. Legal Proceedings 19 Item 4. [Removed and Reserved] 19 PART II 20 Item 5. Market For Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item 6. Selected Financial Data 20 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item7A. Quantitative and Qualitative Disclosures About Market Risk 24 Item 8. Financial Statements and Supplementary Data 25 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 26 Item9A. Controls and Procedures 26 Item9B. Other Information. 27 PART III 27 Item 10. Directors, Executive Officers and Corporate Governance 27 Item 11. Executive Compensation 31 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 Item 13. Certain Relationships and Related Transactions, and Director Independence 38 Item 14. Principal Accounting Fees and Services 38 PART IV 39 Item 15. Exhibits 39 - 3 - Our financial statements are stated in thousands United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles (U.S. GAAP). In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars. As used in this annual report, the terms "we", "us", "our", “the Company”, and "Pluristem" mean Pluristem Therapeutics Inc. and our wholly owned subsidiary, unless otherwise indicated. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS The statements contained in this Annual Report on Form 10-K that are not historical facts are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. Such forward-looking statements may be identified by, among other things, the use of forward-looking terminology such as "believes," "intends," "plans" "expects," "may," "will," "should," or "anticipates" or the negative thereof or other variations thereon or comparable terminology, and similar expressions are intended to identify forward-looking statements.We remind readers that forward-looking statements are merely predictions and therefore inherently subject to uncertainties and other factors and involve known and unknown risks that could cause the actual results, performance, levels of activity, or our achievements, or industry results, to be materially different from any future results, performance, levels of activity, or our achievements, or industry results, expressed or implied by such forward-looking statements. Such forward-looking statements appear in Item 1 – “Business” and Item 7 – “Management’s Discuss and Analysis of Financial Condition and Results of Operations,” as well as elsewhere in this Annual Report and include statements regarding the following:the expected development and potential benefits from our products in treating various medical conditions, finishing our Phase I clinical trials and entering Phase II clinical trials and achieving regulatory approvals, upgrading our 3-D bioreactor operations, developing capabilities for new clinical indications of placenta expanded cells (PLX), the potential market demand for our products, our expectations regarding our short- and long-term capital requirements, our outlook for the coming months and information with respect to any other plans and strategies for our business. The factors discussed herein, including those risks described in Item 1A. “Risk Factors”, and expressed from time to time in our filings with the Securities and Exchange Commission could cause actual results and developments to be materially different from those expressed in or implied by such statements. The forward-looking statements are made only as of the date of this filing, and except as required by law we undertake no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances. - 4 - PART I Item1. Business. Our Current Business We are a bio-therapeutics company dedicated to the commercialization of non-personalized (allogeneic) cell therapy products for the treatment of several severe degenerative, ischemic and autoimmune disorders.We are developing a pipeline of products, stored ready-to-use, that are derived from human placenta, a non-controversial, non-embryonic, adult stromal cell source. The placental adherent stromal cells (ASCs) are grown in the Company's proprietary PluriX™ three-dimensional bioreactor, which imitates the natural microstructure of the body. We were incorporated in the State of Nevada under the name “A.I. Software, Inc.” on May 11, 2001. Since 2003, we own 100% of the issued and outstanding shares of a research and development company based in Israel called Pluristem, Ltd., which is our wholly owned subsidiary. Pluristem's first product in development, PLX-PAD, is intended to improve the quality of life of millions of people suffering from peripheral artery disease (PAD). Phase I clinical trials for PLX-PAD are now in progress in Germany and the US.The Phase I study is designed to evaluate the safety of using PLX-PAD in patients with critical limb ischemia (CLI), the end stage of PAD. We are currently focusing on clinical indication that the route of administration is intramuscular, which means that the cells are administrated locally to the muscle and not systemically. This route of administration may be applicable for several different indications, such as: PAD, CLI, intermittent claudication, neuropathic pain, wound healing and orthopedic injuries.In addition the company reported pre-clinical studies utilizing our proprietary PLX during the systemic administration in treating for multiple sclerosis, ischemic stroke, and inflammatory bowel disease (IBD). Once we have products ready for commercialization, we will evaluate our various sale and marketing alternatives, including licensing of our technology to other companies, manufacturing and direct sales or entering into marketing collaborations. Scientific Background Cell therapy is an emerging and promising field within the regenerative medicine area.The characteristics and properties of the cells vary as a function of source tissue and growth conditions.The placenta provides a unique renewable uncontroversial source of non-embryonic adult cells, representing a new vision and frontier in the cell therapy field. The use of our placenta cells for human therapy does not require tissue matching prior to administration.Thus, allows for the development of a ready to use “of the shelf” product. Our Technology We develop and intend to commercialize cell therapy production technologies and products. We are expanding non-controversial placental-derived ASCs via a proprietary three dimensional (3D) process, termed PluriX™, into therapeutics for a variety of degenerative, ischemic and autoimmune disorders. Our PluriX™ Bioreactor System uses a three-dimensional system of stromal cell cultures and substrates to create an artificial physiological environment where placental stem cells (obtained after birth) can naturally grow and reproduce outside of the human body. Our three-dimensional process enables the large scale production of reproducible high quality cell products. - 5 - We believe that the resultant PLX (PLacental eXpanded) cell efficacy may be related to the secretion of cytokines or other potent immune modulators. Furthermore, PLX cells are immune privileged and have immunomodulatory properties, thus avoiding the recipient from immunological reactions that often accompany transplantations. Product Candidates · PLX-PAD We are developing PLX-PAD cells as an allogeneic therapeutic product to treat CLI which results from PAD. PLX-PAD cells are stored “ready to use” and shipped to hospitals and clinics for use as an intra-muscular treatment for the affected limb of a patient suffering from CLI. In 2008, we completed a series of pre-clinical studies showing efficacy and safety. These studies indicated a statistically significant increase in new vessel formation (angiogenesis) and blood flow in the affected limb treated with PLX-PAD cells. Following receipt of Food and Drug Administration (FDA) and European authority approvals, we commenced enrollment of patients for our phase I clinical trials of PLX-PAD in June 2009 in Germany and in September 2009 in the US.These Phase I trials are the first time that Pluristem’s PLX-PAD cells were administered to humans. The Phase I study was designed to evaluate the safety of PLX-PAD in patients with CLI. These open-label dose-escalation studies are being performed in parallel in Germany and U.S.The design of the studies is similar, but not identical. The clinical follow-up period for both studies is three months after treatment; however, in Germany, the patients are observed for 24 months versus 12 months in the US. Several dosing groups were evaluated, adding to a better understanding of the interaction between cell number and cell distribution. The trial in Germany is performed at the Franziskus-Krankenhaus Institute of Berlin. A total of 15 patients were enrolled in this study.The last patient was dosed in this trial in April 2010,representing the complete patient enrollment in that country. The trial in the US is performed at three sites: Duke University Hospital, Stanford University Hospital and the Center for Therapeutic Angiogenesis (supported by the Univ. of Alabama). A total of up to 12 adults with the disease will be included in this clinical trial in the US. On September 14, 2010 we announced results from our Phase I clinical trials utilizing our PLX-PAD. The 3 month clinical follow-up data include 21 patients, representing 77% of the patients required to complete the Phase I trials. The results suggest that PLX-PAD is potentially safe and well tolerated. Both trials have currently met their primary safety endpoints.Further, the administration of PLX-PAD cells did not induce an immune response in any of the patients dosed, demonstrating that injection of PLX-PAD cells is well tolerated.In addition, the Phase I trials were designed to evaluate certain efficacy parameters, and the interim results suggest that the use of our PLX-PAD product was effective according to such parameters.Such efficacy parameters do not include all parameters required under applicable regulations to determine that our PLX-PAD product is effective, which will be the subject of the next stages of the clinical trials process that we plan to conduct. Critical Limb Ischemia Peripheral artery occlusive disease (PAOD), also known as peripheral vascular disease (PVD) or, more commonly, PAD is a term used to describe diseases caused by the obstruction of peripheral arteries resulting from atherosclerosis or other inflammatory processes that can lead to ischemia. CLI is the severe subset and natural endpoint of PAD. PAD and CLI are aggravated by conditions such as hypercholesterolemia, smoking and diabetes with the incidence doubling in patients with these risk factors. One system for staging peripheral artery disease severity is the Rutherford categories 1 through 6, with critical limb ischemia defined by category 4 (ischemic rest pain), category 5 (minor tissue loss), and category 6 (ulceration or gangrene). The severity of the manifestations is often a reflection of the degree of obstruction in the arterial perfusion of the extremity. - 6 - Analysis of data from the 2009 update on heart disease and stroke statistics published in the journal Circulation (Circulation. 2009;119:e21-e181. Published online before print December 15, 2008) indicates that approximately8 million people over the age of 40 in the United States are with afflicted with PAD. PAD increases significantly with age, rising to as high as approximately 20% of the population of those over the age of 70, which has resulted in a growing market for therapies intended to treat this disorder. According to The Sage Group Report of April 17, 2007 an estimated 2 million people in the U.S. have CLI. Reflecting the ageing population, this number is projected to grow to almost 2.8 million by 2020. However, if the prevalence of diabetes continues to increase, there could be over 3.5 million cases of CLI by 2020. · Other product candidates Additionally we have reported favorable results administering PLX cells in several indications, the table below summaries the status of these studies: Product For the treatment of Status PLX-ORTHO Orthopedic indications Pre-clinical PLX-NEURO Neuropathic and inflammatory pain Pre-clinical PLX-IBD Inflammatory bowel disease Pre- Clinical PLX-STROKE Ischemic stroke Pre- Clinical PLX-BMT Bone marrow transplantation Pre- Clinical PLX-MS Multiple sclerosis Proof of concept Intellectual Property Our success will depend in part on our ability to protect our technology and products with patents.Our technology is patented inthe U.S., Australia, Russia, Mexico,China, Hong Kong, India,New Zealand, Europe and South Africa. Theearliest of thesepatents will expire in 2020.In addition, we have patents pendinginCanada, Japanandother countries. The patents included in our portfolio address the composition, processes and therapeutic use of adherent stromal cells. We are committed to protecting our intellectual property position and to aggressively pursue our patent portfolio. Through our experience with ASC-based product development, we have developed expertise and know-how in this field. We have built the ability to manufacture clinical grade ASCs in-house. To protect this non-patentable know-how, our policies require confidentiality agreements with our employees, consultants, contractors, manufacturers and advisors. These agreements generally provide for protection of confidential information, restrictions on the use of materials and assignment of inventions conceived during the course of performance for us. These agreements might not effectively prevent disclosure of our confidential information. We fully own our intellectual property and we have no obligations to pay royalties to any third party, except for royalties to the Office of Chief Scientist (the “OCS”) (see note 6D in our audited consolidated financial statements for fiscal 2010 included elsewhere in this Form 10-K). Research and Development We spent on research and development $4,301,000 and $3,141,000 in fiscal year 2010 and 2009, respectively. Foundational Research. Our initial technology, the PluriX™ Bioreactor system, was developed by our former Chief Technology Officer, Dr. Shai Meretzki of the Technion - Israel Institute of Technology's Rappaport Faculty of Medicine.Dr. Meretzki also worked in close collaboration with Professor Dov Zipori and Dr. Avinoam Kadouri of the Weizmann Institute of Science.Professor Zipori specializes in cultures and stromal cells and Dr. Kadouri specializes in the planning and creation of bioreactors. This technology was further developed by our research and development team. - 7 - Ongoing Research and Development Plan. In July 2007, we entered into a five year collaborative research agreement with the Center for Regenerative Therapies at Charite University Hospital of Berlin (BCRT). Pluristem and BCRT are collaborating on a variety of indications utilizing adherent stromal cells derived from the placenta that have been expanded in the Company's proprietary bioreactor. The initial successful project collaboration was for developing and characterizing the mechanism of action of the PLX-PAD cells in allogeneic therapeutic product to treat CLI, which results from peripheral artery disease PAD.According to the agreement, we will be the exclusive owner of the technology and any products produced as a result of the collaboration. We plan to conduct several additional pre-clinical trials in collaboration with the BCRT. Our research and development facilities are in Haifa, Israel. The facility has been approved as a Good Manufacturing Practices (GMP) standard site for the purpose of manufacturing PLX cells by an inspector from the European Medicines Agency (EMA). In addition, the FDA approved the design of the clean room. The research and development facilities include 13,800 square feet in total. We receive the placentas used for our research activities from hospitals in Israel. Any medical waste related to the use of placentas is treated in compliance with environmental laws and standards. Government Regulation The development, manufacture, commercialization and reimbursement of our cell therapy product candidates are subject to the laws and regulations of governmental authorities in the U.S. and the European Union as well as other countries in which our products will be marketed in the future. Specifically, in the U.S., the FDA and in Europe the EMA, among other activities, regulate new product approvals to establish the safety and efficacy of these products.Furthermore, various governmental statutes and regulations also govern or influence testing, manufacturing, safety, labeling, storage and record keeping related to such products and their marketing. Governments in other countries have similar requirements for testing and marketing. The process of obtaining these approvals and the subsequent compliance with appropriate statutes and regulations require the expenditure of substantial time and money. This process takes a number of years and the expenditure of significant resources. There can be no assurance that our product candidates will ultimately receive regulatory approval. Regulatory Process in the United States Our product candidates are subject to regulation as biological products under the Public Health Service Act and the Food, Drug and Cosmetic Act. The FDA generally requires the following steps for pre-market approval or licensure of a new biological product: · Pre-clinical laboratory and animal tests conducted in compliance with the Good Laboratory Practice, or GLP, requirements to assess a drug's biological activity and to identify potential safety problems, and to characterize and document the product's chemistry, manufacturing controls, formulation, and stability. · Submission to the FDA of an Investigational New Drug, or IND application, which must become effective before clinical testing in humans can begin; · Obtaining approval of Institutional Review Boards, or IRBs, of research institutions or other clinical sites to introduce the biologic drug candidate into humans in clinical trials; · Conducting adequate and well-controlled human clinical trials to establish the safety and efficacy of the product for its intended indication conducted in compliance with Good Clinical Practice, or GCP, requirements; · Compliance with current Good Manufacturing Practices, or cGMP regulations and standards; · Submission to the FDA of a Biologics License Application, or BLA, for marketing that includes adequate results of pre-clinical testing and clinical trials; · FDA reviews the marketing application in order to determine, among other things, whether the product is safe, effective and potent for its intended uses; and · Obtaining FDA approval of the BLA, including inspection and approval of the product manufacturing facility as compliant with cGMP requirements, prior to any commercial sale or shipment of the pharmaceutical agent. The FDA may also require post-marketing testing and surveillance of approved products, or place other conditions on the approvals. - 8 - Regulatory Process in Europe The European Union (EU) has approved a regulation specific to cell and tissue products and our PLX-PAD cell therapy product candidate is regulated under this Advanced Therapy Medicinal Product (ATMP) regulation. For products that are regulated as an ATMP, the EU Directive requires: · Compliance with current Good Manufacturing Practices, or cGMP regulations and standards,pre-clinical laboratory and animal testing; · Filing a Clinical Trial Application (CTA) with the various member states or a centralized procedure; Voluntary Harmonisation Procedure (VHP), a procedure which makes it possible to obtain a coordinated assessment of an application for a clinical trial that is to take place in several European countries. Obtaining approval of Ethic Committees of research institutions or other clinical sites to introduce the biologic drug candidate into humans in clinical trials; · Adequate and well-controlled clinical trials to establish the safety and efficacy of the product for its intended use; and · Submission to EMA for a Marketing Authorization (MA); Review and approval of the MAA (Marketing Authorization Application). Clinical trials: Typically, both in the U.S. and the European Union, clinical testing involves a three-phase process although the phases may overlap. In PhaseI, clinical trials are conducted with a small number of healthy volunteers or patients and are designed to provide information about product safety and to evaluate the pattern of drug distribution and metabolism within the body. In PhaseII, clinical trials are conducted with groups of patients afflicted with a specific disease in order to determine preliminary efficacy, optimal dosages and expanded evidence of safety. In some cases, an initial trial is conducted in diseased patients to assess both preliminary efficacy and preliminary safety and patterns of drug metabolism and distribution, in which case it is referred to as a PhaseI/II trial. PhaseIII clinical trials are generally large-scale, multi-center, comparative trials conducted with patients afflicted with a target disease in order to provide statistically valid proof of efficacy, as well as safety and potency. In some circumstances, theFDA or EMA may require PhaseIV or post-marketing trials if it feels that additional information needs to be collected about the drug after it is on the market. During all phases of clinical development, regulatory agencies require extensive monitoring and auditing of all clinical activities, clinical data and clinical trial investigators. An agency may, at its discretion, re-evaluate, alter, suspend, or terminate the testing based upon the data which have been accumulated to that point and its assessment of the risk/benefit ratio to the patient. Monitoring all aspects of the study to minimize risks is a continuing process. All adverse events must be reported to the FDA or EMA. Employees We presently employ a total of 44 full-time employees and 4 part-time employees, of whom 38 full-time employees and 3 part-time employees are engaged in research. Competition The cellular therapeutics industry, of which we are a part, is subject to technological changes that can be rapid and intense. We have faced, and will continue to face, intense competition from biotechnology, pharmaceutical and biopharmaceutical companies, academic and research institutions and governmental agencies engaged in cellular therapeutic and drug discovery activities or funding, both in the United States and internationally. Some of these competitors are pursuing the development of cellular therapeutics, drugs and other therapies that target the same diseases and conditions that we target in our clinical and pre-clinical programs. - 9 - We are aware of many companies working in this area, including: Osiris Therapeutics, Aastrom Biosciences, Athersys, Aldagen, Cytori Therapeutics, Gamida Cell, Geron, Mesoblast and Celgene. We expect to compete based upon, among other things, our intellectual property portfolio, our manufacturing efficiencies and the efficacy of our products.Our ability to compete successfully will depend on our continued ability to attract and retain experienced and skilled executive, scientific and clinical development personnel to identify and develop viable cellular therapeutic candidates and exploit these products commercially. Item 1A. Risk Factors. The following risk factors, among others, could affect our actual results of operations and could cause our actual results to differ materially from those expressed in forward-looking statements made by us. These forward-looking statements are based on current expectations and except as required by law we assume no obligation to update this information. You should carefully consider the risks described below and elsewhere in this annual report before making an investment decision. Our business, financial condition or results of operations could be materially adversely affected by any of these risks. Our common stock is considered speculative and the trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. The following risk factors are not the only risk factors facing our Company. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our business. We have not earned any revenues since our incorporation and only have a limited operating history in our current business of developing and commercializing stem cell production technology, which raise doubts about our ability to continue as a going concern. We have a limited operating history in our current business of developing and commercializing stem cell production technology and must be considered in the development stage.We have not generated any revenues since our inception and we will, in all likelihood, continue to incur operating expenses without significant revenues until we successfully develop our stem cell production technology and commercialize our cell therapy products.Our primary source of funds has been the sale of our common stock and government grants.We cannot give assurances that we will be able to generate any significant revenues or income.These circumstances make us dependent on additional financial support until profitability is achieved.There is no assurance that we will ever be profitable or that we will be able to continue as a going concern as is noted in the notes to our consolidated financial statements for the year ended June 30, 2010. Our independent registered public accounting firm’s report states that there is a substantial doubt that we will be able to continue as a going concern. Our independent registered public accounting firm, Kost, Forer, Gabbay & Kassierer a Member of Ernst & Young Global, state in their audit report attached to our audited consolidated financial statements for the fiscal years that ended June 30, 2010 and 2009 that since we are an exploration stage company, we have no established source of revenue, and are dependent on our ability to raise capital from shareholders and other sources to sustain operations, there is a substantial doubt that we will be able to continue as a going concern. There can be no assurance that acceptable financing to fund our ongoing operations can be obtained on suitable terms, if at all. If we are unable to obtain the financing necessary to support our operations, we may be unable to continue as a going concern. In that event, we may be forced to cease operations and our stockholders could lose their entire investment in our company. Our likelihood of profitability depends on our ability to develop and commercialize products based on our stem cell production technology, which is currently in the development stage. If we are unable to complete the development and commercialization of our stem cell products successfully, our likelihood of profitability will be limited severely. We are engaged in the business of developing cell therapy products. We have not realized a profit from our operations to date and there is little likelihood that we will realize any profits in the short or medium term. Any profitability in the future from our Company’s business will be dependent upon successful commercialization of our potential cell therapy products, which will require significant additional research and development as well as substantial clinical trials. - 10 - If we are not able to successfully develop and commercialize our cell therapy product candidates and obtain the necessary regulatory approvals, we may not generate sufficient revenues to continue our business operations. Our early stage cell therapy product candidates may fail to perform as we expect. Moreover even if our cell therapy product candidates will successfully perform as expected, in later stages of development may fail to show the desired safety and efficacy traits despite having progressed successfully through pre-clinical or initial clinical testing. We will need to devote significant additional research and development, financial resources and personnel to develop commercially viable products and obtain the necessary regulatory approvals. If our cell therapy product candidates do not prove to be safe and efficacious in clinical trials, we will not obtain the required regulatory approvals. If we fail to obtain such approvals, we may not generate sufficient revenues to continue our business operations. Even if we obtain regulatory approval of a product, that approval may be subject to limitations on the indicated uses for which it may be marketed. Even after granting regulatory approval, the FDA and regulatory agencies in other countries continue to review and inspect marketed products, manufacturers and manufacturing facilities, which may create additional regulatory burdens. Later discovery of previously unknown problems with a product, manufacturer or facility, may result in restrictions on the product or manufacturer, including a withdrawal of the product from the market. Further, regulatory agencies may establish additional regulations that could prevent or delay regulatory approval of our products. We cannot market and sell our cell therapy product candidates in the United States or Europe or in other countries if we fail to obtain the necessary regulatory approvals or licensure. We cannot sell our cell therapy product candidates until regulatory agencies grant marketing approval, or licensure. The process of obtaining regulatory approval is lengthy, expensive and uncertain. It is likely to take several years to obtain the required regulatory approvals for our cell therapy product candidates, or we may never gain the necessary approvals. Any difficulties that we encounter in obtaining regulatory approval may have a substantial adverse impact on our operations and cause our stock price to decline significantly. To obtain marketing approvals in the United States and Europefor cell therapy product candidates we must, among other requirements, complete carefully controlled and well-designed clinical trials sufficient to demonstrate to the FDA and the EMA that the cell therapy product candidates is safe and effective for each disease for which we seek approval.So far, we are conducting Phase I clinical trials for our PLX-PAD product, which is our only product that is the subject to clinical trials.Several factors could prevent completion or cause significant delay of these trials, including an inability to enroll the required number of patients or failure to demonstrate adequately that cell therapy product candidates are safe, effective and potent for use in humans. Negative or inconclusive results from or adverse medical events during a clinical trial could cause the clinical trial to be repeated or a program to be terminated, even if other studies or trials relating to the program are successful. The FDA or the EMA can place a clinical trial on hold if, among other reasons, it finds that patients enrolled in the trial are or would be exposed to an unreasonable and significant risk of illness or injury. If safety concerns develop, we, the FDA, or the EMA could stop our trials before completion. If we encounter problems or delays in the research and development of our potential cell therapy products, we may not be able to raise sufficient capital to finance our operation during the period required to resolve such problems or delays. Our cell therapy products are currently in the development stage and we anticipate that we will continue to incur operating expenses without significant revenues until we have successfully completed all necessary research and clinical trials.We, and any of our potential collaborators, may encounter problems and delays relating to research and development, regulatory approval and intellectual property rights of our technology.Our research and development programs may not be successful, and our cell culture technology may not facilitate the production of cells outside the human body with the expected result.Our cell therapy products may not prove to be safe and efficacious in clinical trials.If any of these events occur, we may not have adequate resources to continue operations for the period required to resolve the issue delaying commercialization and we may not be able to raise capital to finance our continued operation during the period required for resolution of that issue.Accordingly, we may be forced to discontinue or suspend our operations. - 11 - If we are not able to conduct our clinical trials properly and on schedule, marketing approval by FDA, EMAand other regulatory authorities may be delayed or denied. The completion of our clinical trials may be delayed or terminated for many reasons, including, but not limited to, if: · the FDA or the EMA does not grant permission to proceed and places the trial on clinical hold; · subjects do not enroll in our trials at the rate we expect; · subjects experience an unacceptable rate or severity of adverse side effects; · third-party clinical investigators do not perform our clinical trials on our anticipated schedule or consistent with the clinical trial protocol, Good Clinical Practice and regulatory requirements, or other third parties do not perform data collection and analysis in a timely or accurate manner; · inspections of clinical trial sites by the FDA, EMA, or Institutional Review Boards (IRBs) of research institutions participating in our clinical trials find regulatory violations that require us to undertake corrective action, suspend or terminate one or more sites, or prohibit us from using some or all of the data in support of our marketing applications; or · one or more IRBs suspends or terminates the trial at an investigational site, precludes enrollment of additional subjects, or withdraws its approval of the trial. Our development costs will increase if we have material delays in our clinical trials, or if we are required to modify, suspend, terminate or repeat a clinical trial. If we are unable to conduct our clinical trials properly and on schedule, marketing approval may be delayed or denied by the FDA or the EMA. We may not be able to secure and maintain research institutions to conduct our clinical trials. We rely on research institutions to conduct our clinical trials. Specifically, the limited number of centers experienced with cell therapy products candidates heightens our dependence on such research institutions. Our reliance upon research institutions, including hospitals and clinics, provides us with less control over the timing and cost of clinical trials and the ability to recruit subjects. If we are unable to reach agreement with suitable research institutions on acceptable terms, or if any resulting agreement is terminated, we may be unable to quickly replace the research institution with another qualified institution on acceptable terms. We may not be able to secure and maintain suitable research institutions to conduct our clinical trials. We need to raise additional financing to support the research and development of our cell therapy products and our products in the future but we cannot be sure we will be able to obtain additional financing on terms favourable to us when needed.If we are unable to obtain additional financing to meet our needs, our operations may be adversely affected or terminated. Our ability to continue to develop and commercialize our potential cell therapy products is dependent upon our ability to raise significant additional financing when needed. If we are unable to obtain such financing, we will not be able to fully develop our technology and commercialize our cell therapy products. Our future capital requirements will depend upon many factors, including: · continued scientific progress in our research and development programs; · costs and timing of conducting clinical trials and seeking regulatory approvals and patent prosecutions; · competing technological and market developments; - 12 - · our ability to establish additional collaborative relationships; and · the effect of commercialization activities and facility expansions if and as required. We have limited financial resources and, to date, negative cash flow from operations.Although we anticipate that our existing capital resources will be adequate to satisfy our working capital and capital expenditure requirements until at least the first quarter of calendar year 2011, we will need to raise additional funds in the near future in order to satisfy our working capital and capital expenditure requirements.Therefore, we are dependent on our ability to sell our common stock for funds, receive grants or to otherwise raise capital. There can be no assurance that we will be able to obtain financing on that basis in light of the market demand for our securities, the state of financial markets generally, and other relevant factors. Any sale of our common stock in the future will result in dilution to existing stockholders. Furthermore, there is no assurance that we will not incur debt in the future, that we will have sufficient funds to repay our future indebtedness, or that we will not default on our future debts, jeopardizing our business viability. Finally, we may not be able to borrow or raise additional capital in the future to meet our needs or to otherwise provide the capital necessary to conduct the development and commercialization of our potential cell therapy products, which could result in the loss of some or all of one’s investment in our common stock. We cannot guarantee continuation of government programs and tax benefits. We have received certain Israeli government approval under certain programs and may in the future utilize certain tax benefits in Israel by virtue of these programs. To remain eligible for such tax benefits, we must continue to meet certain conditions. If we fail to comply with these conditions in the future, the benefits we receive could be canceled and we may pay certain taxes. We cannot guarantee that these programs and tax benefits will be continued in the future, at their current levels or at all. If these programs and tax benefits are ended, our business, financial condition and results of operations could be negatively affected. Because we received grants from the Israeli Office of the Chief Scientist, we are subject to ongoing restrictions. We received royalty-bearing grants from the Office of the Chief Scientist of the Israeli Ministry of Industry, Trade and Labor, or the Chief Scientist, for research and development programs that meet specified criteria. The terms of the Chief Scientist’s grants limit our ability to transfer know-how developed under an approved research and development program outside of Israel, regardless of whether the royalties were fully paid. Any non-Israeli citizen, resident or entity that, among other things, becomes a holder of 5% or more of our share capital or voting rights, is entitled to appoint one or more of our directors or our chief executive officer, serves as a director of our company or as our chief executive officer is generally required to notify the same to the Chief Scientist and to undertake to observe the law governing the grant programs of the Chief Scientist, the principal restrictions of which are the transferability limits described above. We are exposed to fluctuations in currency exchange rates. A significant portion of our business is conducted outside the United States. Therefore, we are exposed to currency exchange fluctuations in other currencies such as the Euro and the New Israeli Shekel (NIS). Moreover, a portion of our expenses in Israel and Europe are paid in NIS and Euros, respectively, which subjects us to the risks of foreign currency fluctuations. Our primary expenses paid in NIS are employee salaries, fees for consultants and subcontractors and lease payments on our Israeli facilities. The dollar cost of our operations in Israel will increase to the extent increases in the rate of inflation in Israel are not offset by a devaluation of the NIS in relation to the dollar, which would harm our results of operations. Since a considerable portion of our expenses such as employees' salaries are linked to an extent to the rate of inflation in Israel, the dollar cost of our operations is influenced by the extent to which any increase in the rate of inflation in Israel is or is not offset by the devaluation of the NIS in relation to the dollar. As a result, we are exposed to the risk that the NIS, after adjustment for inflation in Israel, will appreciate in relation to the dollar. In that event, the dollar cost of our operations in Israel will increase and our dollar-measured results of operations will be adversely affected. During the past few years inflation-adjusted NIS appreciated against the dollar, which raised the dollar cost of our Israeli operations. We cannot predict whether the NIS will appreciate against the dollar or vice versa in the future. Any increase in the rate of inflation in Israel, unless the increase is offset on a timely basis by a devaluation of the NIS in relation to the dollar, will increase labor and other costs, which will increase the dollar cost of our operations in Israel and harm our results of operations. - 13 - If we fail to obtain and maintain required regulatory approvals for our potential cell therapy products, our ability to commercialize our potential cell therapy products will be limited severely. Once our potential cell therapy products are fully developed, we intend to market our potential cell therapy products primarily in the United States and Europe.We must obtain FDA and EMAapproval of our technology and potential cell therapy products before commercialization of our potential cell therapy products may commence in the United States and similar agencies in Europe.We may also be required to obtain additional approvals from foreign regulatory authorities to commence our marketing activities in those jurisdictions.If we cannot demonstrate the safety, reliability and efficacy of our cells, including long-term sustained cell engraftment, or if one or more patients die or suffer severe complications in clinical trials, the FDA or EMAand/or other regulatory authorities could delay or withhold regulatory approval of our technology and potential products. Furthermore, even if we obtain regulatory approval for our cell therapy products, that approval may be subject to limitations on the indicated uses for which they may be marketed.Even after granting regulatory approval, the FDA, the EMA, other regulatory agencies, and governments in other countries will continue to review and inspect marketed products, manufacturers and manufacturing facilities.Later discovery of previously unknown problems with a product, manufacturer or facility may result in restrictions on the product or manufacturer, including a withdrawal of the product from the market.Further, governmental regulatory agencies may establish additional regulations, which could prevent or delay regulatory approval of our technology and our potential cell therapy products. We have limited experience in conducting and managing human trials. If we fail in the conducting of such trials, our business will be materially harmed. Even though we have recruited employees who are experienced in managing and conducting clinical trials, we have limited experience in this area.We will need to expand our experience and rely on consulting in order to obtain regulatory approvals for our therapeutic product candidates.The failure to successfully conduct clinical trials could materially harm our business. The trend towards consolidation in the pharmaceutical and biotechnology industries may adversely affect us. There is a trend towards consolidation in the pharmaceutical and biotechnology industries. This consolidation trend may result in the remaining companies having greater financial resources and discovery technological capabilities, thus intensifying competition in these industries. This trend may also result in fewer potential collaborators or licensees for our therapeutic product candidates. Also, if a consolidating company is already doing business with our competitors, we may lose existing licensees or collaborators as a result of such consolidation. This trend may adversely affect our ability to enter into agreements for the development and commercialization of our product candidates, and as a result may harm our business. Our product development programs are based on novel technologies and are inherently risky. We are subject to the risks of failure inherent in the development of products based on new technologies. The novel nature of our therapeutics creates significant challenges in regards to product development and optimization, manufacturing, government regulation, third-party reimbursement and market acceptance. For example, the FDA or the EMA has relatively limited experience with stem cell therapies. None has been approved by them for commercial sale, and the pathway to regulatory approval for our cell therapy product candidates may accordingly be more complex and lengthy. As a result, the development and commercialization pathway for our therapies may be subject to increased uncertainty, as compared to the pathway for new conventional drugs. - 14 - There are no FDA or EMA approved treatments for some of the disease indications we are pursuing. This could complicate and delay FDA or EMA approval of our biologic drug candidates. There are no drugs or therapies currently approved with for treatment of PAD using allogeneic cell therapy products. As a result, the clinical efficacy endpoints, or the criteria to measure the intended results of treatment may be difficult to determine. In addition, patients battling PAD and who, therefore, are candidates for treatment with PLX-PAD, typically suffer from complications and disorders that may bring to amputation and other complications prior to the completion of the study. This resulting reduction in the number of patients available for evaluation at the end of the study may make it more difficult for us to demonstrate efficacy, as necessary to obtain FDA or EMA approval to market our products. Our cell therapy drug candidates represent new classes of therapy that the marketplace may not understand or accept. Even if we successfully develop and obtain regulatory approval for our biologic drug candidates, the market may not understand or accept them. We are developing cell therapy product candidates that represent novel treatments and will compete with a number of more conventional products and therapies manufactured and marketed by others, including major pharmaceutical companies. The degree of market acceptance of any of our developed and potential products will depend on a number of factors, including: ● the clinical safety and effectiveness of our cell therapy drug candidates and their perceived advantage over alternative treatment methods; ● adverse events involving our cell therapy product candidates or the products or product candidates of others that are stem cell based; and ● the cost of our products and the reimbursement policies of government and third-party payors. If the health care community does not accept our potential products for any of the foregoing reasons, or for any other reason, it could affect our sales, having a material adverse effect on our business, financial condition and results of operations. We are dependent upon third-party suppliers for raw materials needed for the manufacture; if any of these third parties fail or are unable to perform in a timely manner, our ability to manufacture and deliver will be compromised. In order to produce our cell therapy product candidates, we require certain raw of materials in addition to the placenta used in our manufacturing process. These items must be manufactured and supplied to us in sufficient quantities and in compliance with GMP. To meet these requirements, we have entered into supply agreements with firms that manufacture these raw materials to GMP standards. Our requirements for these items are expected to increase if and when we transition to the manufacture of commercial quantities of our biologic drug candidates. In addition, as we proceed with our clinical trial efforts, we must be able to continuously demonstrate to the FDA and the EMA, that we can manufacture our cell therapy product candidates with consistent characteristics. Accordingly, we are materially dependent on these suppliers for supply of GMP-grade components of consistent quality. Our ability to complete ongoing clinical trials may be negatively affected in the event that we are forced to seek and validate a replacement source for any of these critical components. If our processing and storage facility or our clinical manufacturing facilities are damaged or destroyed, our business and prospects would be negatively affected. If our manufacturing and storage facility or the equipment in the facility were to be significantly damaged or destroyed, we could suffer a loss of some or all of the stored units of our cell therapy drug candidates and it would force us to delay our clinical trial processes. We have a clinical manufacturing facility located in Haifa, Israel. If this facility or the equipment in it is significantly damaged or destroyed, we may not be able to quickly or inexpensively replace our manufacturing capacity. - 15 - Even if we obtain regulatory approvals to commercialize our cell therapy products, we may encounter a lack of commercial acceptance of our cell therapy products, which would impair the profitability of our business. Our research and development efforts are primarily directed toward obtaining regulatory approval for our potential cell therapy products. Current methods of stem cell collection and use have been widely practiced for a number of years, and our technology and products may not be accepted by the marketplace as readily as these or other competing processes and methodologies.Additionally, our products may not be employed in all potential applications being investigated, and any reduction in applications would limit the market acceptance of our technology and our potential revenues.As a result, even if we obtain all required regulatory approvals, we cannot be certain that our potential cell therapy products will be adopted at a level that would allow us to operate profitably. If we do not keep pace with our competitors and with technological and market changes, our technology and products may become obsolete and our business may suffer. The cellular therapeutics industry, of which we are a part, is very competitive and is subject to technological changes that can be rapid and intense. We have faced, and will continue to face, intense competition from biotechnology, pharmaceutical and biopharmaceutical companies, academic and research institutions and governmental agencies engaged in cellular therapeutic and drug discovery activities or funding, both in the United States and internationally. Some of these competitors are pursuing the development of cellular therapeutics, drugs and other therapies that target the same diseases and conditions that we target in our clinical and pre-clinical programs. Many of our competitors have significantly greater resources, more product candidates and have developed product candidates and processes that directly compete with our products.Our competitors may have developed, or could develop in the future, new products that compete with our products or even render our products obsolete. We depend to a significant extent on certain key personnel, the loss of any of whom may materially and adversely affect our company. Our success depends on a significant extent to the continued services of certain highly qualified scientific and management personnel, in particular, Zami Aberman, our Chief Executive Officer, and Yaky Yanay, our Chief Financial Officer.We face competition for qualified personnel from numerous industry sources, and there can be no assurance that we will be able to attract and retain qualified personnel on acceptable terms.The loss of service of any of our key personnel could have a material adverse effect on our operations or financial condition.In the event of the loss of services of such personnel, no assurance can be given that we will be able to obtain the services of adequate replacement personnel.We do not maintain key person insurance on the lives of any of our officers or employees. The patent approval process is complex and we cannot be sure that our pending patent applications or future patent applications will be approved. The patent approval process is complex and results are therefore highly uncertain.No assurance can be given that any of our pending patent applications or future patent applications will be approved, that the scope of any patent protection granted will exclude competitors or provide us with competitive advantages, that any of the patents that have been or may be issued to us will be held valid if subsequently challenged, or that other parties will not claim rights to or ownership of our patents or other proprietary rights that we hold.Furthermore, there can be no assurance that others have not developed or will not develop similar products, duplicate any of our technology or products or design around any patents that have been or may be issued to us or any future licensors.Since patent applications in the United States and in Europe are not publicly disclosed until patents are issued, there can be no assurance that others did not first file applications for products covered by our pending patent applications , nor can we be certain that we will not infringe any patents that may be issued to others pursuant to such applications. - 16 - Our success depends in large part on our ability to develop and protect our technology and our cell therapy products.If our patents and proprietary rights agreements do not provide sufficient protection for our technology and our cell therapy products, our business and competitive position will suffer. Our success will also depend in part on our ability to develop our technology and commercialize cell therapy products without infringing the proprietary rights of others.We have not conducted full freedom of use patent searches and no assurance can be given that patents do not exist or could not be filed which would have an adverse affect on our ability to develop our technology or maintain our competitive position with respect to our potential cell therapy products.If our technology components, devices, designs, products, processes or other subject matter are claimed under other existing United States or foreign patents or are otherwise protected by third party proprietary rights, we may be subject to infringement actions.In such event, we may challenge the validity of such patents or other proprietary rights or we may be required to obtain licenses from such companies in order to develop, manufacture or market our technology or products.There can be no assurances that we would be able to obtain such licenses or that such licenses, if available, could be obtained on commercially reasonable terms.Furthermore, the failure to either develop a commercially viable alternative or obtain such licenses could result in delays in marketing our proposed products or the inability to proceed with the development, manufacture or sale of products requiring such licenses, which could have a material adverse affect on our business, financial condition and results of operations.If we are required to defend ourselves against charges of patent infringement or to protect our proprietary rights against third parties, substantial costs will be incurred regardless of whether we are successful.Such proceedings are typically protracted with no certainty of success.An adverse outcome could subject us to significant liabilities to third parties and force us to curtail or cease our development of our technology and the commercialization our potential cell therapy products. We must further protect and develop our technology and products in order to become a profitable company. The initial patent underlying our technology will expire in approximately 2020.If we do not complete the development of our technology and products in development by then, or to create additional sufficient layers of patents, other companies may use the technology to develop competing products.If this happens, we would likely lose our competitive position and our business would likely suffer. Furthermore, the scope of our patents may not be sufficiently broad to offer meaningful protection.In addition, our patents could be successfully challenged, invalidated or circumvented so that our patent rights would not create an effective competitive barrier.We also intend to seek patent protection for any of our potential cell therapy products once we have completed their development. We also rely on trade secrets and unpatentable know-how that we seek to protect, in part, by confidentiality agreements with our employees, consultants, suppliers and licensees.These agreements may be breached, and we might not have adequate remedies for any breach.If this were to occur, our business and competitive position would suffer. Potential product liability claims could adversely affect our future earnings and financial condition. We face an inherent business risk of exposure to product liability claims in the event that the use of our products results in adverse affects.As a result, we may incur significant product liability exposure.We may not be able to maintain adequate levels of insurance at reasonable cost and/or reasonable terms.Excessive insurance costs or uninsured claims would add to our future operating expenses and adversely affect our financial condition. Our principal research and development facilities are located in Israel and the unstable military and political conditions of Israel may cause interruption or suspension of our business operations without warning. Our principal research and development facilities are located in Israel.As a result, we are directly influenced by the political, economic and military conditions affecting Israel.Since the establishment of the State of Israel in 1948, a number of armed conflicts have taken place between Israel and its Arab neighbors. Acts of random terrorism periodically occur which could affect our operations or personnel. - 17 - In addition, Israeli-based companies and companies doing business with Israel, have been the subject of an economic boycott by members of the Arab League and certain other predominantly Muslim countries since Israel's establishment.Although Israel has entered into various agreements with certain Arab countries and the Palestinian Authority, and various declarations have been signed in connection with efforts to resolve some of the economic and political problems in the Middle East, we cannot predict whether or in what manner these problems will be resolved. Wars and acts of terrorism have resulted in significant damage to the Israeli economy, including reducing the level of foreign and local investment. Furthermore, certain of our officers and employees may be obligated to perform annual reserve duty in the Israel Defense Forces and are subject to being called up for active military duty at any time.All Israeli male citizens who have served in the army are subject to an obligation to perform reserve duty until they are between 40 and 49 years old, depending upon the nature of their military service. Although our internal control over financial reporting was considered effective as of June 30, 2010, there is no assurance that our internal control over financial reporting will continue to be effective in the future, which could result in our financial statements being unreliable, government investigation or loss of investor confidence in our financial reports. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, we are required to furnish an annual report by our management assessing the effectiveness of our internal control over financial reporting. This assessment must include disclosure of any material weaknesses in our internal control over financial reporting identified by management. Management's report as of the end of fiscal year 2010 concluded that our internal control over financial reporting was effective. There is, however, no assurance that we will be able to maintain such effective internal control over financial reporting in the future. Ineffective internal control over financial reporting can result in errors or other problems in our financial statements. In addition, our internal control over financial reporting is not required to be, and has not been, audited by our independent registered public accounting firm. In the future, if we are unable to assert that our internal controls are effective, our investors could lose confidence in the accuracy and completeness of our financial reports, which in turn could cause our stock price to decline. Failure to maintain effective internal control over financial reporting could also result in investigation or sanctions by regulatory authorities. Because some of our officers and directors are located in non-U.S. jurisdictions, you may have no effective recourse against the management for misconduct and may not be able to enforce judgment and civil liabilities against our officers, directors, experts and agents. Most of our directors and officers are nationals and/or residents of countries other than the United States, and all or a substantial portion of their assets are located outside the United States.As a result, it may be difficult for you to enforce within the United States any judgments obtained against our officers or directors, including judgments predicated upon the civil liability provisions of the securities laws of the United States or any U.S. state. Because we do not intend to pay any dividends on our common stock, investors seeking dividend income should not purchase shares of our common stock. We have not declared or paid any dividends on our common stock since our inception, and we do not anticipate paying any such dividends for the foreseeable future.Investors seeking dividend income should not invest in our common stock. We have a potential conflict with aprior financingagreement that may expose us to potential litigation. In our subscription agreement for our May 2007 equity financing, or the Prior Financing Agreement, there is a provision that requires us for a period of four years (subject to acceleration under certain circumstances) not to sell any of our common stock for less than $.0125 per share. The Prior Financing Agreement provides that any sale below that number must be preceded by a consent from each purchaser in the placement. Since that date, we have effected a one-for-200 reverse stock split. - 18 - In August 2008, we entered into securities purchase agreements pursuant to whichwe sold securities at a price higher than the pre-split price of $0.125 and below the post-split price of $2.50.We decided to proceed with this offering notwithstanding this provision for the following reasons: l The agreement did not contain any provisions for the adjustment of the specified minimum price in the event of stock splits and the like. If such agreement were to have contained such a provision, the floor price would be $2.50, which is more than the offering price of this offering. l The majority of purchasers in the private placement have sold the stock purchased in the placement, and thus the number of purchasers whose consent is purportedly required has been substantially reduced. The number of shares outstanding as to which this provision currently applies according the information supplied by our transfer agent is 2,021,545 shares. l An agreement that prevents our Board of Directors from issuing shares that are necessary to finance our business may be unenforceable. l Even if the agreement were considered enforceable and the share price number were to be adjusted for our reverse stock split, we believe that there would be no damage from this offering to the holders of our shares whose consent is purportedly required. In the event that a court were to hold that the issuance of shares below $2.50 per share would violate the Prior Financing Agreement, it is unclear what remedy the court might impose.If the court were to impose a remedy that would be the equivalent of an anti-dilution provision (which is not contained in the Prior Financing Agreement), any issuance of shares would be dilutive to our shareholders, including those who purchase shares in the current offering.In addition, since August 2008, we, on several occasions, raised funds at a price per share which is higher than the pre-split price of $0.125 and below the post-split price of $2.50. In connection with the August, 2008 financing, we approved the issuance of warrants to purchase up to 161,724 shares of our common stock to each of the investors who was a party to the Prior Financing Agreement that held shares purchased pursuant to such agreement, as of August 2008, conditioned on having the investors execute a general release pursuant to which we will be released from liability including, but not limited to, any claims, demands, or causes of action arising out of, relating to, or regarding sales of certain equity securities notwithstanding the above mentioned provision.As of September 1, 2010 we received a general release from some of the investors, and issued them warrants to purchase 105,583 shares of our common stock. Item 1B.Unresolved Staff Comments. Not Applicable. Item2. Properties. Our principal executive and research and development offices are located at MATAM Advanced Technology Park, Building No. 20, Haifa, Israel 31905, where we occupy approximately 13,800 square feet. We lease our facilities. Our monthly rental as of September 2010 is 72,000 NIS (approximately $19,000). For the fiscal year ended June 30, 2010, we paid $226,778 for rent.We believe that the space available in our facilities is adequate to meet our current needs, although future growth may require that we occupy additional space. Item 3. Legal Proceedings. None. Item 4. [Removed and Reserved] - 19 - PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our shares trade on the NASDAQ Capital Market under the symbol PSTI, and on Europe's Frankfurt Stock Exchange, under the symbol PJT. The following table reflects the high and low sale prices on the NASDAQ Capital Market obtained from Yahoo! Finance and may not necessarily represent actual transactions. The high and low bid and sale prices of our common stock for the periods indicated below are as follows: Quarter Ended High Low September 30, 2008 $ $ December 31, 2008 $ $ March 31, 2009 $ $ June 30, 2009 $ $ September 30, 2009 $ $ December 31, 2009 $ $ March 31, 2010 $ $ June 30, 2010 $ $ On September 1, 2010, the per share closing price of our common stock, as reported by Yahoo! Finance, was $1.10.As of September 1, 2010, there were 123 holders of record of our common stock. As of such date, 21,829,350 common shares were issued and outstanding. American Stock Transfer and Trust Company, LLC is the registrar and transfer agent for our common shares.Their address is 6201 15th Avenue, 2nd Floor, Brooklyn, NY11219, telephone: (718) 921-8261, (800) 937-5449. Dividend Policy We have not paid any cash dividends on our common stock and have no present intention of doing so. Our current policy is to retain earnings, if any, for use in our operations and in the development of our business. Our future dividend policy will be determined from time to time by our Board of Directors. Recent Sales of Unregistered Securities We have not issued any unregistered securities other than as previously reported. Item 6. Selected financial data. Not Applicable. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. We develop and intend to commercialize, cell therapy production technologies and products. RESULTS OF OPERATIONS – YEAR ENDED JUNE 30, 2, 2009. We have not generated any revenues, and we have negative cash flow from operations of $23,138,000 and have accumulated a deficit of $40,105,000 since our inception in May 2001. This negative cash flow is mostly attributable to research and development and general and administrative expenses. We anticipate that our operating expenses will increase as we intend to conduct expanded development of our products through clinical trials as well as animal pre-clinical trials and experiments. We estimate our operational cash expenses in the next twelve months will be approximately $7,000,000 (before deducting any government grants), generally falling in two major categories: research and development costs and general and administrative expenses. - 20 - Research and Development net Research and development net costs (costs less participation by the OCS), for the year ended June 30, 2010 increased by 37% to $4,301,000 from $3,141,000 for the year ended June 30, 2009.This is due to the increase in our R&D activity in order to support our phase I clinical trials in Germany and in the US, and our preparation for the phase II clinical trials.We recruited 14 new employees (an increase of 50% in our R&D personnel), and built a new research lab in our facilities.The participation of the OCS has increased from $1,651,000 for the year ended June 30, 2009 to $1,822,000 for the year ended June 30, 2010. For the next twelve months, we estimate that our cash research and development gross costs (before deducting any government grants) will be approximately $5,000,000.We intend to spend our research and development funds on continuing research of our PLX cells, completing our phase I clinical trials for the PAD indication and entering the phase II clinical trials, upgrading the 3-D bioreactor operations, and developing capabilities for new clinical indications of PLX cells. General and Administrative General and administrative expenses for the year ended June 30, 2010 decreased by 8% to $3,138,000 from $3,417,000 for the year ended June 30, 2009. The decrease in general and administrative expenses is primarily attributable to the decrease in stock-based compensation to employees. For the next twelve months, we estimate that our cash general and administrative expenses will be approximately $2,000,000. These expenses will include management services, public relations and investor relations and additional amounts on office and miscellaneous charges, which consist primarily of charges incurred for purchase of office supplies and other administrative expenses.These expenses will also include professional fees, which consist primarily of accounting and auditing fees for the year-end audit and legal fees for securities advice, directors' liability insurance and cost of fundraising. Financial Income, net Financial expenses decreased from $78,000 for the year ended June 30, 2009 to $14,000 for the year ended June 30, 2010.The decrease in the financial expenses is due to a loss from the sale of marketable securities that occurred during the previous fiscal year and due to exchange rate adjustments. Net Loss Net loss for the year ended June 30, 2010 was $7,453,000 as compared to net loss of $6,636,000 for the year ended June 30, 2009. Net loss per share for the year ended June 30, 2010 was $0.44, as compared to $0.63 for the year ended June 30, 2009.The net loss per share decreased as a result of the increase in our weighted average number of shares due to the issuance of additional shares pursuant to equity issuances since July 1, 2009 as discussed further below. Liquidity and Capital Resources As of June 30, 2010, total current assets were $3,605,000 and total current liabilities were $1,281,000. On June 30, 2010, we had a working capital surplus of $2,324,000 and an accumulated deficit of $40,105,000. We finance our operations and plan to continue doing so with issuances of securities and grants from the OCS. Cash and cash equivalents as of June 30, 2010 amounted to $1,583,000.This is a decrease of $756,000 from the $2,339,000 reported as of June 30, 2009. In addition to the cash and cash equivalents, we have a short-term bank deposit in the amount of $913,000 as of June 30, 2010. Cash balances decreased in the year ended June 30, 2010 for the reasons presented below: - 21 - Operating activities used cash of $5,408,000 in the year ended June 30, 2010. Cash used by operating activities in the year ended June 30, 2010 primarily consisted of payments of salaries to our employees, and payments of fees to our consultants, subcontractors and professional services providers including costs related to our clinical trials, less research and development grants by the OCS. Investing activities used cash of $1,296,000 in the year ended June 30, 2010. The investing activities consisted of investment of $898,000 in a short-term bank deposit and the purchase of equipment for our R&D facilities in the amount of $389,000. Financing activities generated cash in the amount of $5,948,000 during the year ended June 30, 2010, substantially all of which was attributable to the July and October 2009, and April 2010 securities offerings described below. On July 7, 2009, we announced that the first patient has been enrolled in a Phase I clinical trial of our PLX-PAD product.Upon the occurrence of such event, certain investors had an option to purchase additional shares and warrants (the “Option”). Accordingly, such certain investors purchased, in July 2009, 1,058,708 shares of common stock at a purchase price of $0.75 per share, for an aggregate purchase price of $794,000, and warrants to purchase up to an additional 1,058,708 shares of common stock with an exercise price of $1.50 per share.The warrants are exercisable for a period of 4 years and six months commencing six months following the issuance. On October 12, 2009, certain institutional investors purchased 2,702,822 shares of our common stock and warrants to purchase 1,081,129 shares of common stock. The price per share of common stock was $1.12, and the exercise price of the warrants was $1.60. The warrants are exercisable for a period of five years commencing six months following the issuance thereof.Roth Capital Partners, LLC acted as placement agent, on a reasonable efforts basis, for the offering.The offering was made pursuant to our shelf registration statement on Form S-3.The gross proceeds we received from this offering were approximately $3,027,000. Total cash costs related to this placement amounted to $242,000. On April 27, 2010, we closed a private placement pursuant to which we sold to certain investors 2,393,329 shares of unregistered common stock and warrants to purchase 717,999 shares of common stock and 717,999 shares of common stock, at exercise prices per share of $1.25 (the “$1.25 Warrants”) and $1.40 (the “$1.40 Warrants”), respectively.The aggregate gross proceeds from the sale of the common stock and the warrants was $2,681,000.The warrants are exercisable six months following the issuance thereof, for a period of two and a half years and five years thereafter for the $1.25 Warrants and the $1.40 Warrants, respectively. During fiscal year 2010 we received approximately $1,492,000 from the OCS towards our R&D expenses. While most of our capital resources are denominated by US dollars, about half of our expenses are denominated by NIS.Due to the increased volatility of the US Dollar, we use foreign currency hedging transactions. We continue to actively utilize currency hedging transactions to manage our exposure. Outlook We do not expect to generate any revenues from sales of products in the next twelve months. We may generate revenues from sale of licenses to use our technology or products, although we have not sold such licenses in the past. Our products will likely not be ready for sale for at least three years, if at all. The OCS has supported our activity in the past four years. Our application for a fifth year’s grant was submitted in March 2010. Recently, the OCS approved a grant in an amount of $2.5 million for participation in R&D expenses for the period March 2010 to February 2011. (In August 2010 we received $932,000 on account of the approved grant). In addition the European authorities approved a research grant under the European Commission’s Seventh Framework Program (FP7) in the amount of approximately $150,000 for a period of 5 years. - 22 - We believe that the funds we have, together with the approved R&D grants, will be sufficient for operating until at least the first quarter of calendar year of 2011. Our independent registered public accounting firm’s report relating to our financial statements for the fiscal year ended June 30, 2010 states that there is a substantial doubt that we will be able to continue as a going concern.Management believes that we will need to raise additional funds before we have any cash flow from operations. We are continually looking for sources of funding, including non-diluting sources such as the OCS and European FP7 grants.We have an effective shelf registration statement which we have used in recent public offerings we made and may continue to use in the future to raise additional funds, subject to certain limitations based on our size. If we are unable to obtain the financing necessary to support our operations, we may need to take measures to reduce our operating costs, or, if such measures will not be sufficient, we may be unable to continue as a going concern. In that event, we may be forced to cease operations and our stockholders could lose their entire investment in the company. Application of Critical Accounting Policies Our financial statements and accompanying notes are prepared in accordance with U.S. GAAP.Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses. These estimates and assumptions are affected by management's application of accounting policies.We believe that understanding the basis and nature of the estimates and assumptions involved with the following aspects of our consolidated financial statements is critical to an understanding of our financials. Stock-based compensation We account for stock-based compensation in accordance with ASC 718, "Compensation-Stock Compensation" (originally issued asSFAS 123R). ASC 718 requires companies to estimate the fair value of equity-based payment awards on the date of grant using an option-pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as an expense over the requisite service periods in the Company's consolidated income statements. We recognize compensation expenses for the value of its awards, which have graded vesting based on the accelerated method over the requisite service period of each of the awards. We estimate the fair value of stock options granted using the Black-Scholes-Merton option-pricing model. The option-pricing model requires a number of assumptions, of which the most significant are, expected stock price volatility, and the expected option term. Expected volatility was calculated based upon actual historical stock price movements over the most recent periods ending on the grant date. The expected life of options granted is calculated using the Simplified Method, as defined in Staff Accounting Bulletin, or SAB No. 107, "Share-Based Payments", or SAB No. 107, as the average between the vesting period and the contractual life of the options. On December 21, 2007 the SEC staff issued SAB No. 110, or SAB 110, which, effective January 1, 2008, amends and replaces SAB No. 107”. We currently use the Simplified Method, as adequate historical experience is not available to provide a reasonable estimate. We adopted SAB 110 effective January1, 2008 and will continue to apply the Simplified Method until enough historical experience is available to provide a reasonable estimate of the expected term for stock option grants. We have historically not paid dividends and have no foreseeable plans to distribute dividends. The risk-free interest rate is based on the yield from U.S. Treasury zero-coupon bonds with an equivalent term.The expected pre-vesting forfeiture rate affects the number of exercisable options. Based on our historical experience, the pre-vesting forfeiture rate per grant is 5% for the options and shares granted to employees and 0% for the options and shares granted to directors and officers of our Company. In accordance with ASC 718, restricted shares or restricted shares units are measured at their fair value as if they were vested and issued on the grant date. All restricted shares and restricted shares units to employees and non-employees granted in 2010 and 2009 were granted for no consideration or for a voluntary reduction in cash compensation; therefore their fair value was equal to the share price at the date of grant. - 23 - The fair value of all restricted shares and restricted shares units was determined based on the close trading price of our shares known at the grant date. We apply ASC 718 and ASC 505 (EITF 96-18), "Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services", with respect to options and warrants issued to non-employees. ASC 718 requires the use of option valuation models to measure the fair value of the options and warrants at the measurement date. Stock-based compensation is considered critical accounting policy due to the significant expenses of options, restricted stock and restricted stock units which were granted to our employees, directors and consultants. Stock-based compensation expenses that were recorded in fiscal year 2010 amounted to $1,769,000. Research and Development Expenses, net We expect our research and development expense to remain our primary expense in the near future as we continue to develop our product candidates. Research and development expense consists of: · internal costs associated with research and development activities; · payments made to consultants and subcontractors such as research organizations; · manufacturing development costs; · personnel-related expenses, including salaries, benefits, travel, and related costs for the personnel involved in research and development; · activities relating to the preclinical studies and clinical trials; and · facilities and other allocated expenses, which include direct and allocated expenses for rent and maintenance of facilities, as well as laboratory and other supplies. The costs and expenses of our research and development activity are partially funded by grants we have received from the OCS.The grant is deducted from research and development expenses at the time we are entitled to such grant, on the basis of the cost incurrd.There can be no assurance that we will continue to receive grants from the OCS in amounts sufficient for our operations, if at all. Off Balance Sheet Arrangements Our company has no off balance sheet arrangements. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Not Applicable. - 24 - Item 8. Financial Statements and Supplementary Data. Our financial statements are stated in thousands United States dollars (US$) and are prepared in accordance with U.S. GAAP. The following audited consolidated financial statements are filed as part of this registration statement: Report of Independent Registered Public Accounting Firm, dated September 20, 2010 Consolidated Balance Sheets Consolidated Statements of Operations Consolidated Statements of Changes in Stockholders' Equity (Deficiency) Consolidated Statements of Cash Flows Notes to the Consolidated Financial Statements - 25 - PLURISTEM THERAPEUTICS INC. AND ITS SUBSIDIARY (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2010 PLURISTEM THERAPEUTICS INC. AND ITS SUBSIDIARY (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2010 U.S. DOLLARS IN THOUSANDS INDEX Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3- F-4 Consolidated Statements of Operations F-5 Statements of changes in Stockholders’ Equity (Deficiency) F-6- F-15 Consolidated Statements of Cash Flows F-16- F-18 Notes to Consolidated Financial Statements F-19- F-48 Kost Forer Gabbay & Kasierer 2 Pal-Yam Ave. Haifa 33095, Israel Tel:972 (4)8654000 Fax: 972(3)5633443 www.ey.com.il REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Stockholders Of PLURISTEM THERAPEUTICS INC. (A Development Stage Company) We have audited the accompanying consolidated balance sheets of Pluristem Therapeutics Inc. and its subsidiary (a development stage company) ("the Company") as of June 30, 2010 and the related consolidated statements of operations, changes in stockholders' equity and cash flows for each of the three years in the period ended June 30, 2010 and for the period from May 11, 2001 (inception date) through June 30, 2010. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company's internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above, present fairly, in all material respects, the consolidated financial position of the Company as of June 30, 2010, and the consolidated results of operations and cash flows for each of the three years in the period ended June 30, 2010 and for the period from May 11, 2001 (inception date) through June 30, 2010, in conformity with U.S. generally accepted accounting principles. As discussed in Note 1b to the consolidated financial statements, the Company has not yet generated revenues from its operations and is dependent on external sources for financing its operations. These factors, among others discussed in Note 1b, raise substantial doubt about the Company's ability to continue as a going concern. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded assets amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. /s/ Kost Forer Gabbay & Kasierer A member of Ernst & Young Global Haifa, Israel September 20, 2010 F - 2 PLURISTEM THERAPEUTICS INC. AND ITS SUBSIDIARY (A Development Stage Company) CONSOLIDATED BALANCE SHEETS U.S. Dollars in thousands June 30, Note ASSETS CURRENT ASSETS: Cash and cash equivalents 3 $ $ Short term bank deposit - Prepaid expenses 41 Accounts receivable from the Office of the Chief Scientist Other accounts receivable Total current assets LONG-TERM ASSETS: Long-term deposits and restricted deposits Severance pay fund Property and equipment, net 4 Total long-term assets Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 3 PLURISTEM THERAPEUTICS INC. AND ITS SUBSIDIARY (A Development Stage Company) CONSOLIDATED BALANCE SHEETS U.S. Dollars in thousands (except share and per share data) June 30, Note LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Trade payables $ $ Accrued expenses 81 Other accounts payable 5 Total current liabilities LONG-TERM LIABILITIES Long-term obligation - 23 Accrued severance pay COMMITMENTS AND CONTINGENCIES 6 STOCKHOLDERS’ EQUITY 7 Share capital: Common stock$0.00001par value: Authorized: 100,000,000 shares as of June 30, 2010, 30,000,000 shares as of June 30, 2009. Issued:21,458,707 shares as of June 30, 2010, 14,738,693 shares as of June 30, 2009. Outstanding:20,888,781shares as of June 30, 2010, 13,676,886 shares as of June 30, 2009. -(*) -(*) Additional paid-in capital Accumulated deficit during the development stage ) ) $ $ (*) Less than $1. The accompanying notes are an integral part of the consolidated financial statements. F - 4 PLURISTEM THERAPEUTICS INC. AND ITS SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS U.S. Dollars in thousands (except share and per share data) Year ended June 30, Period from May 11, 2001 (Inception) through June 30, Note Research and development expenses $ Less participation by the Office of the Chief Scientist ) Research and development expenses, net General and administrative expenses Know how write-off - - - Operating loss ) Financial expenses (income), net 8 14 78 69 ) Net loss for the period $ ) $ ) $ ) $ ) Loss per share: Basic and diluted net loss per share $ ) $ ) $ ) Weighted average number of shares usedin computing basic and diluted net loss per share 17,004,998 10,602,880 6,422,364 The accompanying notes are an integral part of the consolidated financial statements. F - 5 PLURISTEM THERAPEUTICS INC. AND ITS SUBSIDIARY (A Development Stage Company) STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIENCY) U.S. Dollars in thousands (except share and per share data) Common Stock Additional Paid-in Receipts on Account of Common Deficit Accumulated During the Development Total Stockholders’ Equity Shares Amount Capital Stock Stage (Deficiency) Issuance of common stock on July 9, 2001 175,500 $
